Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
Filed 01/21/19   Case 19-10165   Doc 1
